         Case 1:20-cr-00160-MKV Document 503 Filed 09/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               USDC SDNY
                                                                            DOCUMENT
 UNITED STATES OF AMERICA,                                                  ELECTRONICALLY FILED
                                                                            DOC #:
                       -against-                                            DATE FILED: 9/16/2021

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, SETH                                   20 Cr. 160 (MKV)
 FISHMAN, LISA GIANNELLI, JORDAN
 FISHMAN, RICK DANE, JR., CHRISTOPHER                                   ORDER
 OAKES, JASON SERVIS, KRISTIAN RHEIN,
 MICHAEL KEGLEY, JR., ALEXANDER CHAN,
 and REBECCA LINKE,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a conference in this case on September 15, 2021. Pursuant to the Court’s

September 9, 2021 Order and at the request of certain Defendants, the conference was held in

person with the option for parties to participate remotely by videoconference. In advance of the

conference, the Court received from certain Defendants waivers of their right to be present at the

conference and consents to proceed by videoconference. [ECF Nos. 487-97, 499-502.] The

Court confirmed with counsel and participating Defendants on the record at the conference that

certain Defendants did so consent. The Court finds that to the extent Defendants have a right to

be present at a status conference, certain Defendants have voluntarily and knowingly waived that

right and have consented to proceed remotely. The waivers of personal appearance and consents

to appear remotely of those certain Defendants are accepted by the Court.

       Due to an ongoing trial in another District, counsel for Defendant Rick Dane, Jr. was

unavailable for the conference. However, counsel for Mr. Dane and Mr. Dane himself consented

to be represented for the purposes of the September 15 conference by Louis Fasulo, counsel for

co-Defendant Lisa Giannelli, and Mr. Dane’s counsel, Calvin Scholar, sought to be excused from



                                                1
         Case 1:20-cr-00160-MKV Document 503 Filed 09/15/21 Page 2 of 3




the September 15 conference. [ECF No. 498.] Defendant Rick Dane, Jr. attended the conference

remotely via videoconference and prior to the conference had filed a consent to proceed by

videoconference, which the Court has accepted. The Court confirmed Mr. Dane’s consent to this

arrangement on the record of the September 15 conference. In light of Mr. Dane’s consent,

counsel’s motion to be excused from the conference due to the trial conflict is GRANTED.

       Before the September 15 conference, counsel for Defendants Lisa Giannelli and Jordan

Fishman, with the consent of co-Defendant Seth Fishman (the “Phase I trial defendants”) filed a

letter motion [ECF No. 482] seeking an adjournment to the first quarter of 2022 of the trial date

in this case noticed as a back-up date for November 15, 2021. [ECF No. 477.] The motion is

GRANTED and the November 15 trial in this case is ADJOURNED. The Phase I trial

defendants, i.e., Seth Fishman, Lisa Giannelli, and Jordan Fishman, each expressly waived their

speedy trial rights with regard to the trial adjournment on the record at the conference. The

Court will request a trial date for this case in January 2022. Counsel for all parties are put on

notice that this case is trial-ready for the first quarter of 2022. All counsel shall be prepared to

proceed on the to-be-assigned date beginning in mid-January 2022 to proceed for at least 18

days, and that the Court will not consider adjournment requests based on other cases scheduled

for trial. The parties are also reminded that while the Court will request a mid-January trial date,

as a result of the COVID-19 pandemic, the Court does not control the trial schedule, and the

actual date for trial will be determined by the Clerk of Court pursuant to the centralized jury trial

scheduling procedure.

       To that end, and as discussed at the conference, counsel for the Government will confer

with counsel for Defendants to propose a schedule for the production of material pursuant to 18

U.S.C. § 3500 for the Phase I trial in this case and submit a letter to the Court on or before




                                                   2
         Case 1:20-cr-00160-MKV Document 503 Filed 09/15/21 Page 3 of 3




September 21, 2021 with the parties’ proposal. The letter also must propose dates for the

production and exchange of expert disclosures, exhibits, and the filing of proposed voir dire

questions, proposed jury instructions, and proposed verdict forms. The parties also should

propose a briefing schedule for any motions in limine. The parties should propose dates certain

for each of these deadlines, rather than base any proposed deadlines on an anticipated trial date

(which is not known at this time).

       The next conference in this case will take place in person on November 4, 2021 at

10:00AM in Courtroom 18C of the Daniel Patrick Moynihan United States Courthouse, 500

Pearl Street, New York, New York. To the extent necessary, parties will be permitted to appear at

that conference by video (appropriate waivers of appearance and consents to remote proceeding

must be filed before leave will be granted). The Court will enter a further order regarding remote

access to the conference by the parties, the public, and media in advance of the date.

       As discussed on the record at the conference, all time between the date of this order and

November 4, 2021 is excluded for the purposes of the Speedy Trial Act. The Court finds that the

interests of justice served by allowing the parties to continue exchanging and reviewing

discovery, to continue to brief motions, to resolve any outstanding issues with access to

discovery materials, and to begin production of material in advance of trial and prepare for trial

outweigh the interests of the public and the Defendants in a speedy trial. 18 U.S.C. § 3161(h)(7).

On the record at the September 15 conference, no Defendant objected to the exclusion of time.

       The Clerk of Court respectfully is requested to close the motions at ECF Nos. 482, 491,

496, 497, and 498.

SO ORDERED.
                                                     __________________________________
                                                       _ ______
                                                       __    ____
                                                             __ _____________
                                                                           ____________
                                                                           __       _____________
Date: September 15, 2021                                     M ARY K
                                                             MARY    KAYAY VYS Y KO
                                                                               YS
                                                                            VYSKOCILK CIL
      New York, NY                                          U
                                                            Un
                                                             nited S
                                                            United   tattes District Judge
                                                                     ta
                                                                   States


                                                 3
